Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/22/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claims 6 and 11 said “metallic inserts” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colson et al. (US PG Pub 2013/0299138)
	As to independent claim 1, Colson et al. teaches an apparatus comprising: a conduit box (22) constructed to receive electrical conduits having a gauge suitable for use in an electric motor (20), the conduit box (22) including: a housing (see annotated figure 1) having sidewalls (see annotated figure 1) that extend from a back plate (see annotated figure 2A) to form an open interior (see annotated figure 2A) and constructed from a non-metallic material of a composite construction having glass fibers which maintains thermosetting dimensional stability (PEEK, see paragraph [0014]), the housing (see annotated figure 1) also including a partition wall (600) structured to define a first voltage compartment (501) and a second voltage compartment (502) independent from one another within the open interior (510) to segregate low voltage from high voltage circuits, the back plate (see annotated figure 2A) including an aperture (see figure 2A) that spans the partition wall (600, see figure 2B) to form a first through passage to the first compartment  (501) and a second through passage to the second 

    PNG
    media_image1.png
    738
    650
    media_image1.png
    Greyscale

As to claim 2/1, Colson et al. teaches wherein the composite construction includes a cross-linked polymer matrix and a glass content of about 26% by weight (PEEK material, (see paragraph [0014]).  
As to claim 3/2, Colson et al. teaches wherein the conduit box (22) is a molded construction in which the housing, partition wall, and sidewalls (see annotated figure 1) are an integral construction, and wherein the glass fibers are randomized fibers (PEEK material, see paragraph [0014] as shown in figures 1 and 2B.  
As to claim 4/3, Colson et al. teaches wherein the composite construction is formed from a composition of polyesters and vinyl ester thermoset molding compound (PEEK material, see paragraph [0014].  
As to independent claim 11, Colson et al. teaches an apparatus comprising: an electric motor conduit box (22) having a housing (see annotated figure 1) defining an open interior (see annotated figure 2A) and a cover (24) used to enclose the open interior of the housing (see annotated figure 1), the housing (see annotated figure 1) having back wall and a peripheral outer sidewall both of which are used to form the open interior, the housing (see annotated figure 1) also including an internal partition (600) used to separate a first compartment (501) from a second compartment (502), the sidewall and internal partition integrally molded together using an irreversible cross-linked polymer matrix composite (PEEK material, see paragraph [0014]) constructed to maintain dimensional stability over a range of operating 1823255658.1 ABBI-2578 conditions, the housing (see annotated figure 1) including a first integral molded landing having a first metal insert embedded within the integral molded landing, the first metal insert structured to receive a cover fastener, and a second integral molded landing structured to receive a second metallic insert useful in attaching a terminal block to the interior of the electric motor conduit box (22) as shown in figures 1, 2A, 2B and 3.  
Examiner points out the limitation of “a first integral molded landing having a first metal insert embedded within the integral molded landing, the first metal insert structured to receive a cover fastener, and a second integral molded landing structured to receive a second metallic insert useful in attaching a terminal block to the interior of the electric motor conduit box” is considered as a product‐by‐process limitation. “Even ‐by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product‐by‐process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP2113.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colson et al. (US PG Pub 2013/0299138) as applied in claim 4 above, and further in view of Woodson (US PG Pub 2006/0066162) and Yetter (5,486,650).
As to claim 5/4, Colson et al. teaches wherein the composite construction is fire resistant (PEEK material, see paragraph [0014]), which further includes a molded  aperture (see figure 2A) in the back plate (see annotated figure 2A) as shown in figure 2A. 
However Colson et al. teaches the claimed limitation as discussed above except a threaded aperture and wherein the partition wall bridges across the aperture.
Woodson teaches a threaded aperture (sealing  assembly 12, is in cooperation with hole in the conduit box (14) to provide thread (78) connection to the frame) as shown in figures 1 and 3, for the advantageous benefit of providing a fitting having 
Yetter teaches wherein the partition wall (17) bridges across the aperture (see annotated figure 1) as shown in figure 1, for the advantageous benefit of separating different incoming wiring systems.

    PNG
    media_image2.png
    503
    638
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Colson et al. by using a threaded aperture and wherein the partition wall bridges across the aperture, as taught by Woodson and Yetter., to provide a fitting having external threads configured to mate with threads of an enclosure and with threads of a motor frame and separate different incoming wiring systems.
As to claim 6/5, Colson et al. in view of Woodson and Yetter teaches the claimed limitation as discussed above except wherein the threaded aperture is structured to be fastened to a motor mount, and which further includes metallic inserts 
However Woodson teaches the threaded aperture (78) is structured to be fastened to a motor mount (20) and which further includes metallic inserts (54) affixed to the conduit box (14) during the molding formation of the conduit box (14), the metallic inserts having a protrusion (see annotated figure 2) to discourage removal from the conduit box (14) as shown in figures 1, 2 and 3, for the advantageous benefit of providing a fitting having external threads configured to mate with threads of an enclosure and with threads of a motor frame.

    PNG
    media_image3.png
    286
    576
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Colson et al. in view of Woodson and Yetter by using the threaded aperture is structured to be fastened to a motor mount, and which further includes metallic inserts affixed to the conduit box during the molding formation of the conduit box, the metallic inserts having a protrusion to discourage removal from the conduit box, as taught by Woodson., to provide a fitting .
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colson et al. (US PG Pub 2013/0299138), Woodson (US PG Pub 2006/066162) and Yetter (5,486,650) as applied in claim 6 above, and further in view of Smith (1,799,071).
As to claim 7/6, Colson et al. teaches wherein the partition wall (600) is tapered along its depth as the partition wall (600) extends from a front side of the conduit box (22) to the back plate (see annotated figure 2A), the partition wall (600) integral with the back plate (see annotated figure 2A), as shown in figures 1, 2A, 2B, and Woodson teaches threaded aperture (78) as shown in figure 3.
However Colson et al. in view of Woodson and Yetter teaches the claimed limitation as discussed above except wherein the aperture is tapered aperture.
Smith teaches aperture is tapered aperture as shown in figure 3, for the advantageous benefit of supporting the conduit box.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Colson et al. in view of Woodson and Yetter by using the aperture is tapered aperture, as taught by Smith, to support the conduit box.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colson et al. (US PG Pub 2013/0299138) as applied in claim 4 above, and further in view of Workman (6,002,083).
As to claim 8/4, Colson et al. teaches the cover made of the cross-linked polymer matrix (PEEK material, see paragraph [0014]) having a finger hold recess (see 
However Colson et al. teaches the claimed limitation as discussed above except a gasket, 1723255658.1 ABBI-2578wherein the cover captures the gasket in a recessed lip of the housing when the cover is affixed to the housing with threaded fasteners, the gasket forming a seal to discourage entry of dust and water into the open interior and forming a seal.  
Workman teaches a gasket, 1723255658.1 ABBI-2578wherein the cover captures the gasket (34) in a recessed lip (32) of the housing (24) when the cover (26) is affixed to the housing (24) with threaded fasteners (hole 72, to receive fasteners) , the gasket (34) forming a seal as shown in figure 6, 7, 11, for the advantageous benefit of preventing water, oil or coolant from getting into the interior of the terminal box.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Colson et al. by using a gasket,  wherein the cover captures the gasket in a recessed lip of the housing when the cover is affixed to the housing with threaded fasteners, the gasket forming a seal to discourage entry of dust and water into the open interior and forming a seal, as taught by Workman, to prevent water, oil or coolant from getting into the interior of the terminal box.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colson et al. (US PG Pub 2013/0299138) and Workman (6,002,083) as applied in claim 8 above, and further in view of Green et al. (US PG Pub 2011/0209913).
As to claim 9/8, Colson et al. in view of Workman teaches the claimed limitation as discussed above except wherein the conduit box includes a plurality of through passages in one of the plurality of sidewalls.  
However Green et al. teaches the conduit box (100) includes a plurality of through passages (120) in one of the plurality of sidewalls (105) as shown in figure 1, for the advantageous benefit of allowing quick entry of a wire, cable, or pipe into the interior of the electrical box.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Colson et al. in view of Workman by using the conduit box includes a plurality of through passages in one of the plurality of sidewalls, as taught by Green et al, to allow quick entry of a wire, cable, or pipe into the interior of the electrical box.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colson et al. (US PG Pub 2013/0299138) Workman (6,002,083) and Green et al. (US PG Pub 2011/0209913).as applied in claim 8 above, and further in view of Castaldo et al. (US PG Pub 2006/0037773) and Green et al. (US PG Pub 2011/0209913).
As to claim 10/9, Colson et al. and Workman in view of Green et al. teaches the claimed limitation discussed above except  wherein one of the sidewalls includes a first through passage having tapered molded threads and which is in communication with the first voltage compartment, and wherein the one of the sidewalls includes a second through passage having tapered molded threads and which is in communication with the second voltage compartment.  

Green et al. teaches a first through passage (120) which is in communication with the first compartment, and wherein the one of the sidewalls includes a second through passage (120) which is in communication with the second compartment as shown in figure 1, for the advantageous benefit of allowing quick entry of a wire, cable, or pipe into the interior of the electrical box.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Colson et al. and Workman in view of Green et al.  by using one of the sidewalls includes a first through passage having tapered molded threads and which is in communication with the first voltage compartment, and wherein the one of the sidewalls includes a second through passage having tapered molded threads and which is in communication with the second voltage compartment, as taught by Castaldo et al. and Green et al, to provide locking mechanism and allow quick entry of a wire, cable, or pipe into the interior of the electrical box.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colson et al. (US PG Pub 2013/0299138) as applied in claim 11 above, and further in view of Suzuki (JP2000349452).
As to claim 12/11, Colson et al. teaches the claimed limitation as dicussed above except wherein the partition wall includes a thickness that increases as the wall progresses from a cover side of the housing to a back wall side of the housing .  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Colson et al. by using the partition wall includes a thickness that increases as the wall progresses from a cover side of the housing to a back wall side of the housing, as taught by Suzuki, to provide an electric connection box which has superior waterproofness.
As to claim 13/12, Colson et al. teaches wherein the partition wall (600)  is defined by a draft angle (see annotated figure 2B) as the wall slopes from the cover side of the housing to a back wall side of the housing as shown in figure 2B.  

    PNG
    media_image4.png
    536
    515
    media_image4.png
    Greyscale

(s) 14-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Colson et al. (US PG Pub 2013/0299138) and Suzuki (JP2000349452) as applied in claim 13 above, and further in view of Workman (6,002,083).
As to claim 14/13, Colson et al. in view of Suzuki teaches the claimed limitation as disused above except wherein the housing includes a peripheral lip, and which further includes a cover and a gasket, the cover and gasket sized to nest in the peripheral lip.  
However Workman teaches the housing (24) includes a peripheral lip, and which further includes a cover (26) and a gasket (34) , the cover (26) and gasket (34) sized to nest in the peripheral lip as shown in figures 6, 7 and 11, for the advantageous benefit of to preventing water, oil or coolant from getting into the interior of the terminal box.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Colson et al. in view of Suzuki by using the housing includes a peripheral lip, and which further includes a cover and a gasket, the cover and gasket sized to nest in the peripheral lip, as taught by Workman, to prevent water, oil or coolant from getting into the interior of the terminal box.
As to claim 15/14, Colson et al. teaches wherein the irreversible cross-linked polymer matrix composite is formed from a glass filled composite material composed of polyesters and vinyl ester thermoset molding compounds (PEEK material, see paragraph [0014].  
Claim(s) 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Colson et al. (US PG Pub 2013/0299138), Suzuki (JP2000349452) and Workman .
As to claim 16/15, Colson et al. teaches an opening formed in the back wall to form a first pass through to the first compartment (501) and a second pass through to the second compartment (502) as shown in figure 2B,
However Colson et al. and Suzuki in view of Workman teaches the claimed limitation as discussed above except a threaded opening wherein the peripheral outer sidewall includes a first molded threaded opening in communication with the first compartment and a second molded threaded opening in communication with the second compartment.  
Woodson teaches a thread opening (78) as shown in figure 3, for the advantageous benefit of providing a fitting having external threads configured to mate with threads of an enclosure and with threads of a motor frame.
Green et al. teaches the peripheral outer sidewall (120) includes a first molded opening in communication with the first compartment and a second molded opening (120) in communication with the second compartment as shown in figure 1, for the advantageous benefit of allowing quick entry of a wire, cable, or pipe into the interior of the electrical box.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Colson et al. and Suzuki in view of Workman by using a threaded opening wherein the peripheral outer sidewall includes a first molded threaded opening in communication with the first compartment and a second molded threaded opening in communication with the  allow quick entry of a wire, cable, or pipe into the interior of the electrical box.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colson et al. (US PG Pub 2013/0299138) as applied in claim 11 above, and further in view of Woodson (US PG Pub 2006/0066162) and Yetter (5,486,650).
As to claim 17/11, Colson et al. teaches an opening in the back wall as shown in figure 2A.
However Colson et al. teaches the claimed limitation as discussed above except wherein the includes a threaded opening which is spanned by a back wall side of the partition such that a first part of the threaded opening communicates with the first compartment and a second part of the threaded opening communicates with the second compartment.  
Woodson teaches a thread opening (78) as shown in figure 3, for the advantageous benefit of providing a fitting having external threads configured to mate with threads of an enclosure and with threads of a motor frame.
Yetter teaches opening which is spanned by a wall side of the partition (12) such that a first part of the opening communicates with the first compartment and a second part of the threaded opening communicates with the second compartment as shown in figure 1, for the advantageous benefit of separating different incoming wiring systems.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Colson et al. by using .
Claim(s) 18-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Colson et al. (US PG Pub 2013/0299138), Woodson (US PG Pub 2006/0066162) and Yetter (5,486,650)as applied in claim 17 above, and further in view of Lammens Jr. (RE35075).
As to claim 18/17,Colson et al. teaches an  opening of the back wallsee figure 2A, and wherein the cross-linked polymer matrix composite includes randomized glass fibers (PEEK material, see paragraph [0014]).  
However Colson et al. in view of Woodson and Yetter teaches the claimed limitation as discussed above except wherein the opening a molded tapered thread.  
However Lammens Jr. teaches wherein the opening a molded tapered thread (40) as shown in figure 3, for the advantageous benefit of providing threaded connection of an electrical conduit.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Colson et al. in view of Woodson and Yetter by using the opening a molded tapered thread, as taught by Lammens Jr., to provide threaded connection of an electrical conduit.
As to claim 19/18, Colson et al. teaches wherein the glass fiber content is 26% by weight (PEEK material, see paragraph [0014].  
Allowable Subject Matter
Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	February 26, 2021